Citation Nr: 1102827	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-11 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for carpal 
tunnel syndrome (CTS) of the right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for CTS of 
the left upper extremity.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to August 1997.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

After the case was certified to the Board, the Veteran submitted 
additional evidence that had not been considered by the RO.  A 
remand, pursuant to 38 C.F.R. § 20.1304 (2010) is not necessary, 
however, as the Veteran waived RO consideration of the evidence.  
See December 2010 statement.  


FINDINGS OF FACT

1.  Prior to August 16, 2010, the Veteran's bilateral CTS results 
in at most mild impairment of the median nerves.

2.  From August 16, 2010, forward, the Veteran's bilateral CTS 
results in at most moderate impairment of the median nerves.    


CONCLUSIONS OF LAW

1.  Prior to August 16, 2010, the criteria for a rating in excess 
of 10 percent have not been met, but effective August 16, 2010, 
the criteria for a rating of 30 percent, but no higher, have been 
met for CTS of the right upper extremity.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2010).

2.  Prior to August 16, 2010, the criteria for a rating in excess 
of 10 percent have not been met, but effective August 16, 2010, a 
rating of 20 percent, but no higher, have been met for CTS of the 
left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in November 2007.  
Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  VA examinations were 
conducted and these examinations are adequate for rating 
purposes:  the examiners elicited a medical history from the 
Veteran, conducted the appropriate testing, and described the 
disability in sufficient detail, and the Veteran has not 
contended that the examination was inadequate or that his 
condition has changed (i.e. worsened) since the 2010 examination 
was conducted.  The Board notes that it is not clear whether the 
2008 VA examiner reviewed the claims file.  However, the examiner 
did elicit a medical history from the Veteran, which was 
consistent with that contained in the claims folder; hence, 
consideration of the current disability status was made in view 
of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2.  As this matter is a claim of increase rather than of 
service connection, and as the Veteran provided a medical history 
which was an adequate substitute for a review of the medical 
record, the Board finds that the 2008 examination was adequate 
for rating purposes.  The Board further acknowledges the 
Veteran's contention that the 2010 examination was not adequate 
because it was performed by a nurse rather than a neurologist.  
However, it is not necessary that VA examinations be conducted by 
a specialist in the particular field of the Veteran's claimed 
disability; VA satisfies its duty to assist the Veteran when it 
provides a medical examination performed by a person who is 
qualified through education, training, or experience to offer 
medical diagnosis, statements, or opinions able to provide 
competent medical evidence, whether that is a doctor, nurse 
practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  In this case, there is no evidence that would 
tend to show the examiner, an advanced practice nurse, was not 
competent and qualified to examine the Veteran and provide an 
opinion.  Accordingly, the Board finds that the examinations were 
adequate, and VA has satisfied its duty to assist the Veteran in 
this regard.  

Thus, the Board finds VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the Court 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

A December 2006 VA treatment record reflects the Veteran's 
history of wearing braces on his wrists at bedtime because his 
hands otherwise fell asleep.  He reported occasional numbness in 
his hands with gripping, though only when working in the yard or 
driving for a long time.  Examination revealed no muscular 
wasting and good bilateral grip strength.  

A November 2007 VA treatment record reflects the Veteran's 
history of intermittent paresthesia and numbness overnight and 
while gripping a steering wheel for long periods of time.  The 
Veteran indicated that his symptoms had increased over the 
previous 18 months.  He stated that he had some relief of his 
symptoms while wearing wrist splints.  He denied any weakness or 
muscle wasting in his hands.  Examination revealed no motor or 
sensory deficits.  

A December 2007 treatment record reflects that motor and sensory 
examination revealed no dysfunction.  See December 2007 Beale 
Medical records.  

A December 2007 VA treatment record reflects the Veteran's 
history of intermittent paresthesia in the hands that most often 
occurred overnight or after gripping something for a while.  The 
Veteran reported that his symptoms had increased in frequency 
over the previous year.  He indicated that his arms "burn[ed]" 
and his medial fingers tingled if he cut wood, his arms went numb 
when he "walk[ed] up," and he dropped things.  Examination 
revealed intact sensation and full strength in all muscle groups.  
Reflexes were 1+ in the upper extremities.  Nerve conduction 
studies were abnormal, revealing evidence of bilateral CTS, which 
was severe on the right and moderate on the left.   

A January 2008 VA examination record reflects the Veteran's 
history that his CTS was worse in his right hand.  He indicated 
that he had numbness and weakness with activities such as 
prolonged driving (65 miles or one hour or longer), prolonged 
working on the computer (60 minutes or longer), or prolonged 
typing or use of power tools.  The Veteran stated that 10 to 15 
minutes of typing or use of power tools exacerbated his symptoms 
and required him to take a rest.  The examiner noted that a 
recent carpal tunnel evaluation showed moderately severe CTS on 
the right and moderate CTS on the left.  Examination revealed 
that sensation was diminished to light touch in the right thumb 
and left index finger.  Muscle strength was normal in the upper 
extremities.  The left abductor pollicis brevis had normal 
strength but there was weakness in the right abductor pollicis 
brevis.  Tinel's sign was positive on the right and negative on 
the left.  Handgrip was normal as was wrist flexion and extension 
against resistance.  The examiner diagnosed the Veteran with 
bilateral carpal tunnel syndrome, right greater than left.    

An August 2010 VA examination record reflects the Veteran's 
history of bilateral stiffness, pain, tingling, and numbness in 
his hands, worse on the right, which primarily affected the 
middle and ring fingers.  He reported that he woke up at least 
five out of seven nights with burning and tingling in his right 
hand and three out of seven nights with burning and tingling in 
the left hand, and he indicated that he had to shake his hand out 
and "wake it up" before he could go back to sleep.  He denied 
giving way, instability, weakness, locking, subluxation, 
effusion, or incoordination or any symptoms in his pinky fingers.  
He indicated that he wore splints on his wrists at night and 
sometimes during the day while doing office work, computer work, 
or driving.  The Veteran reported his symptoms were exacerbated 
by driving longer than 30 to 40 minutes or performing yard work 
and other activities that require gripping.  Examination of the 
wrists was normal.  Range of motion testing revealed dorsiflexion 
to 70 degrees and ulnar deviation to 40 degrees bilaterally.  
Left palmar flexion was to 55 degrees and right palmar flexion 
was to 60 degrees.  Left radial deviation was to 30 degrees and 
right radial deviation was to 25 degrees.  There was no pain with 
motion or after repetition.  There was no joint ankylosis.  There 
was 5/5 strength with wrist, finger, and thumb range of motion.  
There was no atrophy at the forearms or hands bilaterally, and 
light touch was intact bilaterally.  The Veteran indicated that 
he was currently employed full-time.  The examiner noted that the 
Veteran's CTS impaired his occupational functioning because of 
pain and decreased manual dexterity.  The Veteran explained that 
he normally wore splints at the computer to avoid having severe 
pain in the hands at night.  He added that he sometimes had to 
stop working on the computer and shake his hands and rest before 
resuming work because of burning, tingling, and numbness in the 
fingers.  He reported that he had not been assigned different 
duties because of his CTS but he indicated that he had arranged 
his work to accommodate his symptoms. 

A November 2010 private examination record reflects the Veteran's 
history of tingling and numbness in the first four digits of each 
hand, right worse than left.  See November 2010 Jensen medical 
record.  The Veteran indicated that his symptoms usually occurred 
with gripping-type activities, particularly when operating 
vibratory machines such as his weedeater and chainsaw.  
Examination revealed functional range of motion of both upper 
extremities.  There were restrictions noted at the endpoints of 
flexion of the wrist, however.  Spurling's maneuver was negative.  
Phalen's maneuver reproduced tingling and numbness in the third 
and fourth digits bilaterally, right greater than left.  Strength 
testing was 5/5 bilaterally for the first dorsal interosseous and 
abductor digiti minimi (which affect the control finger adduction 
and abduction).  The abductor pollicis brevis had diminished 
strength on the right compared to left.  Wrist flexion/extension 
and elbow flexion/extension were grossly symmetrical as were 
reflexes for the biceps, triceps, and brachial radialis.  After 
examination and review of nerve conduction study results, the 
examiner assessed the Veteran with moderate to severe CTS.  The 
examiner also noted that the findings showed evidence of 
predominantly demyelination of the left median nerve across the 
carpal tunnel without significant axonal loss.  

The Veteran's bilateral CTS is evaluated under Diagnostic Code 
(DC) 8615, which contemplates impairment of the median nerve and 
governs disabilities with manifestations such as the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of index 
finger and feeble flexion of middle finger; an inability to make 
a fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic disturbances.  

DC 8515 provides ratings between 10 and 50 percent for incomplete 
paralysis secondary to impairment of the median nerve.  Mild 
impairment of the major or minor extremity warrants a 10 percent 
rating, moderate impairment warrants a 30 percent rating for the 
major and 20 percent for the minor extremity, and severe 
impairment warrants a 50 percent rating for the major and 40 
percent for the minor extremity.  The Veteran is noted to be 
right-handed, making his right arm the major extremity, and his 
left arm the minor one.  A higher rating is also available for 
complete paralysis, but as there is no evidence of complete 
paralysis (and a negative finding thereof), this rating is not 
applicable.  The introductory note to Diseases of the Peripheral 
Nerves defines the term "incomplete paralysis" as a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis.  It adds that when the 
involvement of a peripheral nerve is wholly sensory, the rating 
should be for the mild or, at most, moderate degree.  38 C.F.R. § 
4.124a.  

Effective August 16, 2010, the date of the VA examination, the 
evidence warrants a staged rating for each wrist based on the 
objective evidence of more severe symptoms as of that date.  See 
Fenderson, 12 Vet. App. 119, 126 (1999).  Beginning on August 16, 
2010, the evidence approximates moderate impairment of the 
bilateral median nerve based on the new evidence of limitation of 
flexion of the wrist, occupational impairment, and increasingly 
frequent exacerbations of symptoms.  Higher ratings are not 
warranted, however, as the evidence does not approximate severe 
incomplete paralysis of the right or left median nerve.  There is 
no evidence of atrophy or diminished motor function in either 
wrist or hand (including fingers), sensation is intact, and the 
Veteran is still able to work full-time and to perform gripping 
activities for an extended period of time.  Furthermore, although 
range of motion in the wrists is limited and there is some 
diminished strength on the right abductor pollicis brevis, 
strength and range of motion are consistently too significant to 
approximate severe incomplete paralysis at any time during this 
period.  The Board acknowledges that the Veteran has been 
assessed with "severe" CTS of the right upper extremity and 
"moderate to severe"  bilateral CTS.  Examiners' assessment of 
the severity of a condition must be considered in light of the 
actual symptoms of the disorder which provide the primary basis 
for the rating assigned, however.  See 38 C.F.R. § 4.126(a).  In 
this case, as discussed above, the documented symptoms (as 
depicted in histories and findings) do not corroborate the 
assessment of "severe" CTS.  As such, the Board finds a rating 
of 30 percent, but no higher, for right CTS and a rating of 20 
percent, but no higher, for left CTS is warranted for the period 
beginning August 16, 2010.  

Prior to August 16, 2010, a rating in excess of 10 percent is not 
warranted as the evidence does not approximate "moderate" 
impairment in the right or left median nerve.  The objective 
evidence generally reflects normal strength, "good" grip 
strength, and intact sensation, with the exception of the January 
2008 findings of diminished sensation in the right thumb and left 
index finger.  The Board acknowledges that the evidence includes 
an examiner's assessment of "severe" right CTS and "moderate" 
left CTS and the Veteran's complaints of increased symptoms 
throughout the appellate period.  However, as noted above, an 
examiner's assessment of the severity of the condition must be 
considered in light of the actual symptoms of the disorder.  In 
this case, with the exception of the evidence of diminished 
sensation to light touch in the left index finger and right thumb 
and a weakened right abductor pollicis brevis, the evidence 
reflects findings of intact motor strength, good grip strength, 
and intact sensation.  The evidence also reflects that the 
Veteran is still able to perform "gripping" activities and to 
use his wrists/hands for prolonged periods.  Thus, after review 
of the evidence, the Board finds that a rating in excess of 10 
percent is not warranted for either the right or left CTS prior 
to August 16, 2010.  

In sum, the Board finds the evidence warrants increased schedular 
ratings, to 30 percent for right CTS and 20 percent for left CTS, 
but no higher, effective August 16, 2010, and schedular ratings 
of 10 percent for the period prior to August 16, 2010.  The Board 
has considered whether extraschedular consideration is warranted.  
The discussion above reflects that the Veteran's CTS is 
manifested by numbness, pain, stiffness and decreased grip 
strength, all symptoms contemplated by the currently assigned 
ratings.  Thus, consideration of whether the Veteran's disability 
picture exhibits other related factors such as those provided by 
the regulations as "governing norms" is not required and referral 
for an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

Prior to August 16, 2010, a rating in excess of 10 percent for 
right CTS is denied, but effective August 16, 2010, a rating of 
30 percent, but no higher, is granted.

Prior to August 16, 2010, a rating in excess of 10 percent for 
left CTS is denied, but effective August 16, 2010, a rating of 20 
percent, but no higher, is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


